Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
The application has been amended as follows: 
	Claim 1. (Currently Amended) A data storage array, comprising: an enclosure; a backplane at the base of the enclosure, the backplane comprising a plurality of drive connectors on a top surface of the backplane and at least one protocol module connector on the top surface; a plurality of data storage drives coupled to the drive connectors of the backplane, a major surface of the data storage drives normal to the backplane; and a protocol expander module coupled to the at least one protocol module connector of the backplane such that the protocol expander module is positioned in a gap between at least one of the data storage drives and the top surface of the backplane, the protocol expander module hot- swappable from the backplane through a top of the enclosure [[.]] ;
wherein the protocol expander module comprises a body portion and at least two arms extending from the body portion, each of the at least two arms located between a pair of adjacent connectors of the backplane;
wherein ends of the at least two arms comprise tool-less mechanical locking elements that interface with the backplane;
wherein the at least two arms comprise four arms each located between respective pairs of the adjacent connectors, the four arms including two outer arms comprising mechanical locking elements that interface with the backplane and two inner arms that include;
wherein the body comprises an electrical connector that interfaces with the at least one protocol module connector on the backplane.

Claim 17. (Currently Amended) A method comprising: while power is applied to a data storage array, removing at least one data storage drive from a backplane of the data storage array, the data storage drive being removed through a top of the data storage array, a protocol expander module being positioned in a gap between the at least one storage drive and the top surface of the backplane prior to removal of the at least one data storage drive; and  4 STX.185.A1 Response to 02.01.2019 OAafter removing the drive and with the power still applied, removing the protocol expander module that is coupled to the backplane via an electrical connector, the protocol expander module being hot-swappable from the backplane through the top of the data storage array [[.]] ;
wherein the protocol module comprises a body portion and at least two arms extending from the body portion, each of the at least two arms located between a pair of adjacent connectors of the backplane, ends of the at least two arms comprising tool-less mechanical locking elements that interface with the backplane, and wherein removing the protocol expander module comprises unlocking the mechanical locking element.

Claims 2 – 16 and 18 – 20 (Cancelled).

Allowable Subject Matter
Claims 1 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
the prior art, does not teach or fairly suggest:

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184